

116 SRES 751 IS: Expressing support for the designation of October 23, 2020, as a national day of remembrance of the tragic terrorist bombing of the United States Marine Corps barracks in Beirut, Lebanon, in 1983.
U.S. Senate
2020-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 751IN THE SENATE OF THE UNITED STATESOctober 22 (legislative day, October 19), 2020Mr. Cotton (for himself, Mr. Whitehouse, Mr. Cornyn, Mr. Jones, Mr. Cruz, Ms. Rosen, Mr. Rubio, Ms. Duckworth, Mr. Tillis, Mr. Coons, Mr. Young, Mr. Casey, and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing support for the designation of October 23, 2020, as a national day of remembrance of the tragic terrorist bombing of the United States Marine Corps barracks in Beirut, Lebanon, in 1983.Whereas, in 1982, the United States deployed members of the Armed Forces to Lebanon as part of a multinational peacekeeping force;Whereas, early on the morning of October 23, 1983, a truck packed with explosives detonated outside of a building at Beirut International Airport that served as quarters for several hundred members of the Armed Forces deployed as part of the peacekeeping force;Whereas 241 members of the Armed Forces were killed in the blast;Whereas the members of the Armed Forces killed included 220 Marines, members of the Battalion Landing Team, 1st Battalion, 8th Marines Regiment, which made October 23, 1983, the deadliest day for the Marine Corps since the Battle of Iwo Jima in February and March 1945 during World War II;Whereas, in addition to the Marine Corps casualties, 18 Navy sailors and 3 Army soldiers were killed, and more than 100 other members of the Armed Forces were injured;Whereas members of the Armed Forces from 39 States and Puerto Rico died while serving in Beirut, Lebanon, from 1982 to 1984;Whereas, on the same day as the bombing of the Marine Corps barracks, another suicide bomber killed 58 French paratroopers housed at another building in Beirut; andWhereas it is fitting and proper to recognize the events of October 23, 1983, and the members of the Armed Forces of the United States who died in Beirut on that day through the establishment of a national day of remembrance on October 23, 2020: Now, therefore, be itThat the Senate—(1)supports the designation of a national day of remembrance on October 23, 2020, for members of the Armed Forces of the United States who were killed or injured by the terrorist attack on the United States Marine Corps barracks in Beirut, Lebanon, on October 23, 1983; and(2)encourages the people of the United States to support and participate in appropriate ceremonies, programs, and other activities in observance of such a national day of remembrance.